FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2015 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Corporate Taxpayer’s Registry (CNPJ/MF) number 47.508.411/0001-56 Company Number at the Commercial Registry (NIRE) 35.300.089.901 São Paulo, March 12, 2015. MANAGEMENT PROPOSALS FOR THE ANNUAL AND SPECIAL SHAREHOLDERS MEETING TO BE HELD ON APRIL 24, 2015 Content At Annual Shareholders Meeting: Proposal for Designation of Retained Earnings for the fiscal year 04 Capital Budgeting 09 Comments of the Administrators about the Company’s Financial Situation 10 Proposal of Management, Fiscal Council and Advisory Board Global Remuneration 58 Annex to the Proposal of Management, Fiscal Council and Advisory Board Global Remuneration …………… 59 At Special Shareholders Meeting: Investment Plan for the Fiscal Year of 2015……………92 Proposal of Amendment to the Remuneration and Stock Option Plan……………93 2 AT ANNUAL SHAREHOLDERS MEETING 3 Proposal for Designation of Net Income for the Fiscal Year (Article 9º of CVM Instruction 481/2009) To the Shareholders: The Management of COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO (“ Company ”) hereby proposes to the Annual and Special Shareholders meeting of 2015, in compliance with Annex 9-1-II of CVM Instruction 481/2009, as follows: 1. Net income for the fiscal year The Company’s Net Income on December 31, 2014 totals R$1,269,384,047.65. Out of this amount, R$63,469,202.38 shall be designated for Legal Reserve. 2. Overall amount and the value per share of the dividends, including advanced dividends and interest on the Company capital already declared Advanced Dividends Proposal for Distribution of Dividends TOTAL Total Gross Amount R$107,443,075.83 R$194,035,635.49 R$301,478,711.32 Amount per Common Share R$0.381816 R$0.6889912644 R$1.070505415 Amount per Preferred Share 1 R$0.42 R$0.7578903909 R$1.177555957 3. Percentage of net income distributed for the exercise Management proposes the distribution of twenty-five percent (25%) of the Company’s net income, as provided for in Article 36 of the Company Bylaws. 4. Overall amount and the amount per share of the dividends distributed based on income from preceding fiscal years There is no proposal for distribution of dividends based on income from preceding years. 5. Inform, upon deduction of advanced dividends and interest on the Company capital already declared: a. The gross amount of the dividend and interests on the Company capital, separately, per share of each type and class The amount of the proposed dividends is R$0.6889912644 per common share and R$ 0.7578903909 per preferred share, upon deduction of the amount of the advanced dividends already distributed. There was no declaration of interests on the Company capital. b. Terms and deadline for payment of dividends and interest on the Company capital As permitted by the Bylaws, the Management proposes that the dividends proposed for the Annual Shareholders’ Meeting shall be paid within up to sixty (60) days following its approval at the Meeting. c. Possible adjustment and interests on the dividends and interests on the Company capital 1 For this calculation, we considered the number of preferred shares outstanding on the date hereof. 4 The dividends shall be paid within the above mentioned deadline, without any interest between the date of its declaration and the date of its actual payment. d. Date of declaration of payment of the dividends and interests on the Company capital considered for identification of the shareholders entitled to be paid Advanced Distribution re. 1 st quarter Advanced Distribution re. 2 nd quarter Advanced Distribution re. 3 rd quarter Proposal for Distribution of Dividends Share Base for the Distribution May 05, 2014 August 1st, 2014 November 10, 2014 April 24, 2015 Date of Beginning of Negotiations Ex-Rights May 06, 2014 August 4, 2014 November 11, 2014 April 27, 2015 6. Declaration of dividends or interests on the Company capital based on income calculated on six-month balance sheets or balance sheets for shorter periods There is no declaration of dividends or interests on the Company capital based on income calculated on six-month balance sheets or balance sheets for shorter periods. 7. Comparative table indicating the following amounts per share of each type and class: Net earnings for the fiscal year R$1,051,180,170.11 R$1,052,495,220.41 R$1,269,384,047.65 Total dividend distributed R$249,655,290.47 R$249,967,614.85 R$301,478,711.32 Dividend related to Preferred Shares R$0.982287897 R$0.977852995 R$1.177555957 Dividend related to Common Shares R$0.892988998 R$0.888957268 R$1.070505415 8. Designation of income for the legal reserve a. Identify the amount designed for the legal reserve Pursuant to Law6,404/76, the management proposes the designation of R$ 63,469,202.38 to legal reserve. b. Provide details as concerns the calculation of the legal reserve Net Income R$ 1,269,384,047.65 Legal Reserve (5% of the Net Income) R$ 63,469,202.38 9. If the Company has preferred shares entitled to fixed or minimum dividends a. Describe the calculation of the fixed or minimum dividends 5 The owners of the Company’s preferred shares have priority on the payment of an annual minimum dividend in the amount of R$ 0.08 per one (1) share, non-cumulative. In addition, to each preferred share, a dividend ten percent (10%) higher than that granted to each common share is granted, in accordance with Section 17, Paragraph 1, of Law 6,404/76, as amended by Law 10,303/01, including, for purposes of this calculation, in the sum of the total dividend paid to the preferred shares, the amount paid as minimum annual dividend . b. Inform whether the income for the fiscal year is sufficient for full payment of the fixed or minimum dividends Yes, it is sufficient. c. Inform whether an unpaid part is cumulative There is no unpaid part of fixed or minimum dividends. d. Identify the overall amount of the fixed or minimum dividends to be paid to each class of preferred shares Preferred Shares Overall amount of the dividend paid in advance to the holders of preferred shares R$ 69,383,713.84 Overall amount of the dividend to be paid to the holders of preferred shares R$ 125,357,088.91 Overall amount of the dividend to the holders of preferred shares R$ 194,740,802.75 e. Identify the fixed or minimum dividends to be paid per preferred share of each class Preferred Shares Amount of the dividend paid in advance to each class of preferred share R$0.42 Overall amount of the dividend to be paid to each class of preferred share R$0.7578903909 Overall amount of the dividend to each class of preferred share R$ 1.177555957 With respect to the mandatory dividend a. Describe the calculation stipulated by the Bylaws In accordance with Article 36, Paragraph 1 of the Company Bylaws, the shareholders shall have the right to receive, in each fiscal year, as dividends, a mandatory percentage of twenty-five percent (25%) on the net income for the fiscal year, with the following adjustments: (a) the deduction of the amounts designed for, in the fiscal year, legal reserve and contingencies reserve; and (b) the addition of the amounts resulting from reversion, in the fiscal year, of contingencies reserve previously composed. The payment of dividend stipulated under the above mentioned terms may be limited to the amount of net income for the fiscal year in which it was realized under the law, provided that the difference be registered as reserve of income to be realized. 6 The earnings registered under the reserve of income to be realized, whenever realized and if they are not absorbed by losses incurred in subsequent fiscal years, shall be added to the first dividend declared following realization. b. Inform whether it is being fully paid The mandatory dividend is being fully paid. Inform the amount occasionally retained Not applicable. Retained mandatory dividend as a result of the financial situation of the Company Not applicable. Designation of income for contingencies reserve There is no designation of income for the contingencies reserve. Designation of income for the reserve of income to be realized Not applicable. Designation of income for reserves stipulated by the Bylaws a Describe the Articles contained in the Bylaws providing for the reserve The reserve for expansion is provided for by Article 36, Paragraph 2 of the Company Bylaws, to wit: “Article 36 – () Paragraph 2 – The Reserve for Expansion is created and has the purpose of ensuring funds to finance additional applications of fixed and working capital and shall be formed with up to one hundred percent (100%) of the remaining net income after the designations stipulated by letters "a" [legal reserve], "b" [contingencies reserve], and "c" [dividend] of item IV, in that the total amount of such reserve may not exceed the amount of the Company’s Capital Stock.” b. Identify the amount designated for the reserve The Management proposes the retained earnings designated for the reserve for expansion in the amount of R$813,992,520.55, that is, 90% of Net Income after dividend. c. Describe the calculation The amount designated for the reserve for expansion is equivalent to 90% of the Adjusted Net Income for the fiscal year ended on December 31, 2014. The Adjusted Income is calculated as follows: 7 Net Income for the Fiscal Year R$1,269,384,047.65 Legal Reserve (5%) R$ (63,469,202.38) Tax Base for Dividends R$ 1,205,914,845.27 Dividends (25%) R$ (301,478,711.32) Adjusted Net Income R$ 904,436,133.95 Reserve for Expansion (90%) R$ 813,992,520.55 Retained earnings provided for by capital budgeting a. Identify the amount of retained earnings Management proposes that earnings be retained in the amount of R$904,436,133.95, in that R$813,992,520.55 for the reserve for expansion (under Article 36, Paragraph 2 of the Company Bylaws) and R$90,443,613.40 based on capital budgeting (under Section 196, Paragraph 2 of Law 6,404/76). b. Provide a copy of the capital budgeting See the proposal for Capital Budgeting on page 9. Designation of the income for the tax incentives reserve Not applicable. São Paulo, March 12, 2015 BOARD OF OFFICERS 8 Capital Budgeting To the Shareholders: In accordance with Section 196 of Law 6,404/76, the Management of COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO does hereby: 1. Inform the designation of the Retained Earnings for 2013 (Reserve for Expansion and Capital Budgeting) as approved at the 2014 Annual and Special Shareholders’ Meeting, as follows: (i) The Multivarejo, GPA Malls and Assaí Investment Plan for 2014 amounted to R$1,619,000,000.00. Nonetheless, the investment made by the Company totaled R$1,896,145,926.45, of which R$539,014,178.32 are for opening of new stores and for the purchase of land, R$360,427,853.39 are for refurbishment of stores and R$996,703,894.74 are for infrastructure (IT, Logistics and others); and (ii) The Reserve for Expansion, in the amount of R$ 674,912,560.09, and the Budgeting Capital, in the amount of R$ 74,990,284.45, approved at the 2014 Annual and Special Shareholders’ Meeting were used to support those investments. The difference was paid both with funds from the very Company, resulting from the Company’s operational activity, and with funds raised from third parties. 2. Propose a retention of R$904,436,133.95 from the earnings of 2014 in order to fund the Investment Plan of 2015, to be approved by the Board of Directors and by the shareholders, in that R$813,992,520.55 are for Reserve for Expansion (Article 35 – Paragraph 2 of the Company Bylaws) and R$90,443,613.40 to the Capital Budgeting. This is our proposal. São Paulo, March 12, 2015. THE BOARD OF OFFICERS 9 Comments of the Management about the Company’s financial situation Item 10 of the Reference Form, CVM Rule 480/2009 of December 7, 2009 (“ ICVM 480 ”) 10.1 General financial and equity conditions Introduction The following comments should be considered together with our individual and consolidated financial statements, filed with the Securities and Exchange Commission of Brazil (CVM) on February 12, 2015, including Notes to the financial statements, as well as other financial information contained herein. As described in Note 2 to said financial statements, we reclassified certain items, especially those related to revenue from commercial centers in our stores. As such, the amounts shown here may differ from those previously released. (a) general financial and equity conditions The year 2014 was one of major achievements for GPA . During this complex period, we made use of many levers that guaranteed the success of our strategy and the achievement of our goals, despite the challenges imposed by Brazil's macroeconomic scenario. Through sustainable and structured actions, we managed to guarantee profitability in all businesses, along with higher sales and market share gains. Anchored by our multi-format, multichannel and multi-region model and supported by the exchange of experiences and synergies with the Casino Group, we maintained a solid growth pace and improved our results. The diversity of the business, supported by a solid financial structure, attests to the effectiveness of our strategy, our competitive advantages and our strong focus on the customer. It is important to highlight the support provided by the Board of Directors, which in turn was supported by the committees and the company's commitment to continuous advances in governance processes. It is this principle that guides us to deliver results in each period, but that also ensures our continuous growth in the long run and establishes GPA as a company poised for further growth. In 2014: we recorded gross sales revenue of R$72.804 billion and net sales revenue of R$65.525 billion, up 12.8% and 13.3%, respectively, in relation to 2013. The upturn in 2014 resulted from the significant organic growth and a more competitive pricing policy, which led to growth similar to 2013, of 12.5% and 13.4% in gross and net sales revenue respectively in comparison with 2012; gross profit totaled R$16.945 billion, increasing 12.2% from 2013. Gross margin in 2014 stood at 25.9%, versus 26.1% in 2013. This decrease in gross margin is mainly due to the Group’s continued investments in competitiveness, and the higher share of Assaí and Cnova; total operating expenses corresponded to 18.5% of net sales revenue, totaling R$12.121 billion, an increase of 6.6% from 2013, when they totaled R$11.368 billion, representing 19.6% of net sales revenue, demonstrating greater control and discipline in spending, combined with higher share of Assaí and Cnova, which are formats with lower expenses; 10 EBITDA adjusted for the “Other Operating Income (Expenses)” line increased by 19.7% over 2013, totaling R$5.371 billion, with EBITDA margin of 8.2%, increasing 40 bps from 7.8% in 2013, which shows the improvement in the Company’s operations, backed by efficiency gains in practically all businesses, especially in Multivarejo and Via Varejo; net financial result was an expense of R$1.508 billion, increasing 26.3% from 2013, but lower than the increase in the overnight interbank rate (CDI) during the period (33.9%), mainly reflecting the deleveraging carried out by the Company and improved working capital; net income amounted to R$1.760 billion, increasing 26.0% from 2013. Net margin reached 2.7%, 30 bps higher than in 2013, due to greater profitability of the Multivarejo, Via Varejo and Assaí businesses; cash exceeded debt by R$1.421 billion (positive), an important gain compared to the debt of R$1.104 (negative) in 2013, mainly resulting from increased cash flow in the period, resulting from efforts to improve working capital; shareholders' equity totaled R$14.482 billion, up 13.9% from shareholders’ equity of R$12.712 billion the previous year, chiefly due to the improved profitability of the Company and the share offering by CNova. (b) capital structure and eventual redemption of shares Below is GPA’s capital structure for the periods mentioned, considering as a percentage of equity, the amount resulting from total shareholders’ equity divided by total liabilities (current and non-current) and shareholders’ equity, and as a percentage of debt capital, the amount resulting from the sum of current and noncurrent liabilities divided by total liabilities (current and non-current) and shareholders' equity: GPA CONSOLIDATED (R$ million) AV AV AV Liabilities (Current e Non-Current) 31,018 68.2% 25,296 66.6% 23,764 68.2% Total Shareholders' Equity 14,482 31.8% 12,712 33.4% 11,068 31.8% Total Liabilities and Shareholders' Equity 100.0% 100.0% 100.0% GPA believes its current capital structure, mainly measured by the Net Debt/EBITDA ratio, which was healthy in 2014, presents a significant reduction in leverage when compared with the levels recorded in 2013 and 2012. This improvement is the result of higher cash flow in the period, improved working capital and proceeds from the IPO of CNOVA, as the table below shows: 11 GPA Consolidated (R$ million) Short Term Debt Loans and Financing (1,182) (1,201) (1,044) Debentures (2,672) (1,245) (668) Long Term Debt Loans and Financing (2,102) (1,583) (2,409) Debentures (896) (2,599) (3,741) Total Gross Debt Cash Net Cash (Debt) EBITDA Net Debt / EBITDA 0.87x 0.46x 0.21x Payment book - short term (2,740) (2,726) (2,499) Payment book - long term (136) (141) (130) Net Debt with payment book Net Debt / EBITDA 0.29x -0.29x -0.92x (1) Include real estate projects. EBITDA f or the last 12 months. There is no assumption of share redemption . (c) ability to pay financial commitments GPA’s executive officers believe that the cash flow and the funds currently available fully enable the GPA to pay all its short- and long-term financial commitments. Note that due to the higher cash flow, driven by operational improvement of the Group’s businesses, GPA has shown a trend of reduction in gross and net debt. These results demonstrate GPA’s capacity to continue meeting its financial commitments in the short and long terms. (d) sources of financing for working capital and investments in non-current assets utilized by GPA The Company raised funds in 2014, 2013 and 2012 through: (A) financial agreements that represent: (i) Brazilian reais denominated loans with obligation to payment principal and DI (interbank deposit)-pegged interest rates; (ii) foreign currency-denominated loans, which are immediately and fully “swapped,” with Brazilian reais denominated payment obligations with DI-pegged interest rates, through swap operations; and (iii) loans with the Brazilian Economic and Social Development Bank (“ BNDES ”), denominated in reais plus annual interest payments; (B) funding on capital markets, through the issue of debentures; and (C) cash generation through its operations. 12 In 2014, 2013 and 2012, we had no difficulties in obtaining loans or refinancing its current debt. For more information on agreements entered into by GPA and the BNDES, see “Relevant Loan and Financing Agreements,” item "f,” below. (e) sources of financing for working capital and investments in non-current assets that GPA plans to utilize to cover liquidity deficiencies In the opinion of the Group’s executive officers, the funding sources used in the fiscal years ended December 31, 2014, 2013 and 2012 are adequate, and will continue to be used by GPA as sources of financing, if necessary. (f) debt levels and debt characteristics i. Relevant loans and financing agreements The tables below present the GPA’s debt with financial institutions and the funding transactions performed on capital markets on December 31, 2014, 2013 and 2012. Debt breakdown (including Loans and Financing, Debentures and payment vouchers – consumer finance – CDCI). 13 In R$ million Consolidated Weighted Average rate Debentures Debentures 3,844 4,410 Loans and financing Local currency a. BNDES TJLP + 3.51 per year 89 82 113 b. BNDES 3.74% per year. 14 29 - c. BNDES TJLP + 3.60 per year. 82 191 251 d. BNDES 3.08% per year. 57 10 32 IBM CDI + 0.71% per year 120 5 Working capital 107.16% of CDI 1,105 1,807 Working capital TR + 9.80% per year. 21 - - Working capital 104.62% of CDI 631 155 Working capital 11.58% of year. 191 - Financial lease 255 246 Swap contracts 102.00% of CDI (24) (46) Borrowing cost (11) (15) 2,579 2,547 Em moeda estrangeira Working capital USD + 1,88% per year. - 259 Working capital USD + 1,22% per year. 56 294 723 Swap contracts 103,88% of CDI - (58) Swap contracts 105,46% of CDI 4 (89) (17) 205 906 Total Debt 6,628 7,863 CDCI 108,89% of CDI 2,867 2,629 Total Debt Maturity schedule of loans and financing recognized as non-current liabilities. Year Consolidated 2016 726 2017 1,135 2018 199 After 2019 1,084 Subtotal Borrowing cost -10 Total 14 Direct consumer credit – CDCI Refers to direct consumer credit through an intervening party (CDCI), which can be paid in up to 24 installments, however, the most utilized term is substantially less than 12 months. Financing of working capital, swap and direct consumer credit - CDCI Financing of working capital GPA and its subsidiaries raise loans and financing with major financial institutions to meet cash needs for investments. Swap contracts In terms of foreign currency, GPA uses swap transactions to exchange liabilities denominated in U.S. dollars and fixed interest rates for Real pegged to CDI floating interest rates. The average annual CDI rate was 10.81% in 2014 (8.06% in 2013 and 8.40% in 2012). BNDES GPA’s credit facility with the Brazilian Development Bank (BNDES) is subject to the indexation based on the long-term interest rate - TJLP, plus spread, resulting in the final interest rate or fixed interest rate. Financing is paid in monthly installments after a grace period, as mentioned below. GPA cannot offer any assets as collateral for loans to other parties without the BNDES’ prior consent and it must comply with certain financial debt covenants, calculated based on the consolidated balance sheet, as follows: (i) maintenance of a capitalization ratio (equity/total assets) equal to or greater than 0.30 and (ii) EBITDA/net debt equal to or greater than 0.35. The Group controls and monitors these ratios, and on December 31, 2014 it was in compliance with the established parameters. 15 Debentures In R$ million Date Consolidated Type Issue Amount Outstandind debentures Issue Maturity Annual financial charges Unit price 12.31.2014 Controladora 6th issue - 1st serie - GPA No preference 540,000 - 1-Mar-07 1-Mar-13 CDI + 0.5% - - - 184 6th issue - 2nd serie - GPA No preference 239,650 - 1-Mar-07 1-Mar-13 CDI + 0.5% - - - 82 8th issue - 1st serie - GPA No preference 500,000 - 15-Dec-09 15-Dec-14 109.50% of CDI 207 - 201 401 9th issue - 1st serie - GPA No preference 610,000 - 5-Jan-11 5-Jan-14 107.75% of CDI 1,333 - 813 748 10th issue - 1st serie - GPA No preference 800,000 80,000 29-Dec-11 29-Jun-15 108.50% of CDI 11 800 874 11th issue of Debentures - GPA No preference 1,200,000 120,000 2-May-12 2-Nov-15 CDI + 1.00% 10 1,219 1,214 12th issue of Debentures - GPA No preference 900,000 900,000 12-Sep-14 12-Sep-19 107.00% of CDI 1 - - Subsidiaries 3rd emission 1st. Serie - Via Varejo No preference 400,000 40,000 30-Jan-12 30-Jul-15 CDI + 1.00% 10 417 414 1st emission - 1st Serie - Via Varejo No preference 200,000 - 29-Jun-12 29-Dec-14 CDI + 0.72% 10 - 200 200 1st emission - 2nd Serie - Via Varejo No preference 200,000 20,000 29-Jun-12 29-Jan-15 CDI + 0.72% 10 200 200 1st emission - 1st Serie - Nova Ponto.com No preference 100,104 - 25-Apr-12 25-Apr-13 105.35% of CDI - - - 105 Borrow ing cost -6 -6 -12 Control/Consolidated – short and long term 3,844 4,410 Current Liabilities 1,245 669 Long-Term Liabilities 2,599 3,741 Financial Lease Obligations Financial lease agreements, which transfer to the Group substantially all the risks and benefits incidental to ownership of the leased item, are capitalized at the commencement of the lease at the fair value of the leased property or, if lower, at the present value of the minimum lease payments. Lease payments are allocated between finance charges and reduction of leasing liability so as to achieve a constant rate of interest on the remaining balance of the liability. Finance charges are recognized in the income statement. Leased assets are depreciated over their estimated useful life or lease term, whichever is shorter. The total amount recorded from lease agreements classified as financial lease are listed below: Consolidated Financial lease liability –minimum lease payments: Up to 1 year 34 56 83 1 - 5 years 143 127 Over 5 years 96 56 36 Present value of financial lease agreements 255 246 Future financing charges 60 48 124 Gross amount of financial lease agreements 303 370 Receivable Securitization Fund – Pão de Açúcar (“PAFIDC” and “Globex FIDC”) GPA maintained, until December of 2012, an operation of transfer of part of its trade receivables of credit cards and services for two receivables securitization fund constituted for such purposes, Globex FIDC and PAFIDC . 16 Funds Restructuring in 2012 Due to changes in the receivable discount policy, changes in the receivable funds were negotiated, as follows: a) PAFIDC: Alteration on Regulation of PAFIDC was approved on the General Quotaholder Meeting of December 21, 2012, in which GPA no longer holds any participation or obligation in the fund. The fund had its corporate name changed, answering by the denomination of Multicredit FIDC and no longer holds, on an exclusive basis, receivable from GPA. As GPA holds no further participation on the current MultiCredit FIDC and no further obligation of absorbing any of the risks expected on Fund’s assets, the Fund are no longer consolidated since December 26, 2012. b) Globex FIDC: The discount operations with credit cards by means of Globex FIDC were terminated on December 14, 2012, under mutual agreement between senior quotaholders. As a result, the senior quotas were paid to Fund’s quotaholders and on December 31, 2012, it remained in the Fund a cash balance amount and subordinates quotas obligations to be settled, concluding the process of Fund’s settlement, during the first quarter of 2013. GPA currently no longer transfers its credit card receivables through any FIDC. ii. Other long-term relations with financial institutions Currently, GPA has no relevant long-term relations with financial institutions referring to the fiscal years ended December 31, 2014, 2013 and 2012, in addition to those already described in item 10.1 (f) of this Reference Form. iii. Level of subordination in Company’s debt GPA’s executive officers inform that the level of subordination in GPA’s debt is determined in accordance with the provisions set forth by the legislation in force. iv. Restrictions imposed on indebtedness limits and new debt contracting, the distribution of dividends, the sale of assets, the issue of new securities and the sale of controlling interest BNDES Agreements signed with the BNDES are subject to “Provisions Applicable to BNDES Agreements”, which borrowers of the BNDES, without previous authorization from BNDES, including GPA, may not: (i) give priority to other credits; (ii) amortize shares; (iii) issue debentures above the established limit; (iv) issue profit-sharing bonds; (v) taking on new debt; and (vi) sell or encumber permanent assets, in observance to the reservations expressly mentioned in the “Provisions Applicable to BNDES Agreements.” 17 Debentures The debentures issued are not convertible into shares and hold no guarantee, exception made to subsidiaries issuance, in which GPA grants suretyship. These debentures are amortized according to the issue. The methods of amortization are as follows: (i) payment only at maturity with annual remuneration payment (10th issue of CBD), (iii) payment only at maturity with semiannual remuneration payment (11th issue of GPA and 3rd issue of Via Varejo; (iii) annual installments (12th issue of CBD) and semiannual payments as of the 4th anniversary of the issue. The 10th, 11th and 12th issues are entitled to early redemption at any time, in accordance with the terms and conditions envisaged in the indenture. The 3rd issue of Via Varejo may be redeemed after 18 months. The issue of NCB, merged into Via Varejo, is not eligible for early redemption. GPA is required to maintain certain debt financial covenants in connection with the issues made, except in the case of Nova Pontocom. These ratios are calculated based on consolidated interim financial information of GPA prepared in accordance with accounting practices adopted in Brazil, as follows: (i) net debt (debt minus cash and cash equivalents and trade accounts receivable) not greater than equity and (ii) consolidated net debt/EBITDA ratio lower than or equal to 3.25. At December 31, 2014, GPA was in compliance with these ratios. Other covenants Some loans and financing agreements of the subsidiary Via Varejo envisage early maturity of the debt in the event of transfer of control, including: · loan agreements signed with IBM and Itaú banks; · issue of debentures of NCB (merged into Via Varejo on January 2, 2013) · financing agreements (FINAME) signed with Banco do Brasil; · Contract of Adhesion to System of Protection Against Financial Risks – Derivatives (swap, forwards and options) entered into by GPA and Santander on April 12, 2010. The provisions applicable to BNDES contracts also forbid any changes in the effective control, whether direct or indirect, without prior express authorization from BNDES. (g) limits on the use of the financing already contracted Though the Company does not have any fixed financing agreement contracted, on December 31, 2013, it signed loan agreements amounting to R$ 1.350 billion. As mentioned in the financial statements disclosed by the Company in 2015, the agreements were entered into as per market practices and are valid till 2016 and 2017. 18 (h) relevant changes in each item of the financial statements The executive officers highlight that, in fiscal year 2012, GPA restructured the receivable securitization fund, aiming to change the debt structure, and started to perform the receivable sale operation through credit card operators. This change has significant impacts on the debt structure and accounts receivable of GPA. There are no other items materially affecting the financial statements of 2013 and 2014. Income Statement Fiscal Years Ended December 31, 2014, 2013 and 2012 19 GPA Consolidated Income Statement - Consolidated 2014 x 2013 x 2012 x 12M14 2013 12M13 2012 12M12 2011 R$ - Thousand Gross Sales Revenue % % % Net Sales Revenue % % % Cost of Goods Sold % % % Depreciation (Logistic) % % % Gross Profit % % % Selling Expenses % % % General and Administrative Expenses -0.1 % % % Equity Income % 47 -68.9 % 11 -68.9 % Other Operating Revenue (Expenses) -34.4 % -87.2 % -87.2 % Total Operating Expenses % % % Earnings before depreciation, amort., interest and Taxes - EBITDA % % % Depreciation and Amortization % % % Earnings before interest and Taxes - EBIT % % % Financial Revenue % % % Financial Expenses % -7.3 % -7.3 % Net Financial Revenue (Expenses) % -10.5 % -10.5 % Income Before Income Tax % % % Income Tax % % % Net Income - Company % % % Minority Interest - Noncontrolling % % % Net Income - Controlling Shareholders % % % ADJUSTED EBITDA % Net Sales Revenue Gross Profit % -20 bps % -100 bps % -10 bps Selling Expenses % -30 bps % -50 bps % -50 bps General and Administrative Expenses % -30 bps % -80 bps % -20 bps Equity Income % 10 bps % 10 bps % -10 bps Other Operating Revenue (Expenses) % -50 bps % bps % -50 bps Total Operating Expenses % -110 bps % -40 bps % -110 bps Depreciation % -10 bps % -10 bps % 0 bps EBIT % bps % -50 bps % bps Net Financial Revenue (Expenses) % 20 bps % -20 bps % -60 bps Income Before Income Tax % 80 bps % -30 bps % bps Income Tax % 50 bps % -40 bps % 80 bps Net Income - Company % 30 bps % 10 bps % 80 bps Minority Interest - noncontrolling % 10 bps % 40 bps % 20 bps Net Income - Controlling Shareholders % 10 bps % -30 bps % 60 bps EBITDA % 90 bps % -70 bps % bps Adjusted EBITDA % 40 bps % 50 bps % 70 bps HR Horizontal Review (1) Sums and percentages may present discrepancies due to rounding Adjusted EBITDA Earnings before depreciation, amort., interest and Taxes - EBITDA % % % Other Operating Revenue (Expenses) 441 -34.4 % 673 1938.9 % 33 -87 % Adjusted EBITDA % % % 2014 vs. 2013 Net revenue 20 GPA’s consolidated net revenue increased 13.3% in 2014, from R$57.854 billion in 2013 to R$65.525 billion in 2014. The Group’s main revenues arise from GPA foods’ operations, comprised by Multivarejo and Assaí, sales of electronics and home appliances (bricks-and-mortar stores of Via Varejo) and e-commerce (CNova). GPA’s net revenues are shown in the table below for the years ended December 31, 2014, 2013 and 2012. Net Sales (R$ million) Consolidated 65,525 57,854 51,016 Food Businesses Multivarejo 26,415 25,538 23,530 Assaí 8,326 6,273 4,639 Non-Food Businesses Cnova 8,172 4,297 3,409 Via Varejo 22,674 21,756 19,438 (1) Excludes revenue from intercompany transactions; (2) Extra and Pão de Açúcar banners. Includes revenue from the leasing of commercial centers; ( 3) Cnova: Cnova Brasil + Cdiscount Group. Includes only revenue from the commissions in the marketplace, without considering total revenue from goods; (4) Includes revenue from intercompany transactions The highlight of 2014 was strong organic growth, with 212 new stores opened, of which 124 were inaugurated by GPA Food (Multivarejo +Assaí) and 88 by Via Varejo. The consolidation of Cdiscount made since August 1, 2014 also drove sales growth, as disclosed under the item “CNova Highlights”. GPA Food Highlights The organic expansion had a significant impact on GPA Food. We opened 97 new stores in the convenience format, which included Minimercado Extra and Minuto Pão de Açúcar stores. In the premium supermarket segment, through the Pão de Açúcar banner, revenue growth was driven by the unique offering of this format, such as its increasingly innovative assortment, as well as by opening new units and converting existing units, adding a total of 17 new stores to the chain. In the Extra banner, a series of measures were taken to recover sales in the hiper format, especially from the second half of the year, which included operational improvements at stores, adjustments to assortments, better communication and continuous reinforcement of the price competitiveness strategy. These measures supported better customer traffic trends at stores and a recovery in market share. 21 At Assaí, we opened nine new stores and expanded our operations in Brazil’s Northeast, while reinforcing the strategy to grow the Cash and Carry operation. This expansion of operations has been making an important contribution to driving sales at Assaí, which registered net sales growth of 32.7% in the year CNova Highlights In 2014, Cnova was created, the product of the consolidation of Nova Pontocom, already operated by GPA, and
